Order entered February 28, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-21-00767-CV

             IN RE PEPPERSTONE GROUP LIMITED, Relator

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-09573

                                    ORDER
                  Before Justices Schenck, Nowell, and Garcia

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT IN PART relator’s petition for writ of mandamus and DIRECT the trial

court to issue a written order vacating the portions of its August 24, 2021 Order

Granting Plaintiff’s First Emergency Motion to Compel Compliance with Rule 11

Discovery Deadlines that order Pepperstone Group Limited to explain the exact

date and circumstances of the destruction of Nashith Wadud’s Skype chat logs and

Shankar Das’s Skype chat logs. In all other respects we DENY relator’s petition

for writ of mandamus.
      We further ORDER the trial court to file with this Court, within ten days of

the date of this order, a certified copy of its order issued in compliance with this

order and with the Court’s opinion of this case. Should the trial court fail to

comply with this order, the writ will issue.

      We VACATE our September 3, 2021 order staying the trial-court

proceedings.

      We ORDER each party to bear its own costs of this original proceeding.

                                               /s/   DENNISE GARCIA
                                                     JUSTICE